Case: 1:18-cv-06666 Document #: 24 Filed: 09/18/19 Page 1 of 3 PageID #:87
                                                                                      w
                       LJptrGs - Srn-,es \rstcrct
                             eooc(
                                                                       FILED
                     NoC{}r6ON DrsT(L\cs oQ SururS                       sEP I A zg$of,
                                €Asr66p \wrstcn)                    .'..J{?,KB8'H8I8Uu*,


Frseu       Urz-tt,uq,
                               P.attu.,qg                 trJo.   /8 C U(6

,Iatscav      J;.,            sPcotnu                  fr;oae      S*rso\
\oest     Eru p-nna6c,        g t+te.AG   o

StVrstoNz tr. S.         f.
                              Dce'epoNpT
QrRt*stCF           (LCseosrs        Ts THC Mortotr To ltsrrat5\ itV UcCCruQ-
ANf

Hocl      QLgrNh Q^qta.nrcerBcFon( TH€y mAAs A D€ctsros
ON gA.uLeCs Nrortotl Tb brsnrtss Intq lCEGucsrrr-)( rglg C-s.J(Lc
-1-1-1NT- TH€ DEtrex,shNT IDcruriFrcs Au 6P rrr.s F-s.s- A6ar.rt:

TFtAf u.,A\ C:NVoLV6\ l*) tTH UGqttrlC{S AGcASr-/ -t r(AF t^rAY
NFI6A TH.( DaS'CNoB\Ns lfpauirtFtrs TFt6 AGcrs<S, tHf PLATN-Ir
CAi.r fb(n{srP Y -r HC ASUSCT(.

                                                 R.tPssr FvtLY
                                              FrACt_ U&6rlJA
                                              Qotr - or{ l1LJl
                                              cx^D.oo, P.o-   $ar o8tooz
                                              Cutrcr(o,   ra   6o0qg
  Case: 1:18-cv-06666 Document #: 24 Filed: 09/18/19 Page 2 of 3 PageID #:88




                              A e (ct,trr cAT. (-   otr scnvrc(



      r^i\rFt Fcb. (L. CrV. P. S, lC <.t            Ar.rD   THc    6eNr€e-AL oQoe(\osl
      eetr, Tt-tg       For"+orurts0r $sQ.rr.,r€Nx. :


                fr-n,=.pF,(Cs?orsD T6:THg rvrlnroN T6 lXsrv\ls,     By   O€FAN9AIrIt.


      t^J   AS CAuS(O T-s    66 S€ q9\ gy     Fresr-    AL6\S   S G qt( oN   Seercntgg.-ru   9,
      2.otct   , T6 THc     Courur




lil
ilt


rll
ill


ill
ril
                                                                         ffiHu'l
Case: 1:18-cv-06666 Document #: 24 Filed: 09/18/19 Page 3 of 3 PageID #:89




                                                                                   a
                                                                                   fii,
                                                          3
                                                          *
                                                          +
